Citation Nr: 0600120	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-00 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus. 




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs







ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from February 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

This appeal was previously before the Board in April 2005, 
but was remanded for additional development.  



FINDINGS OF FACT

1.  The veteran is shown to have likely been exposed to 
acoustic trauma during his period of active service in World 
War II.  

2.  The currently demonstrated profound sensorineural hearing 
loss of the right ear and mild sloping to profound 
sensorineural hearing loss of the left ear is shown as likely 
as not to be due to the noise exposure in service.  

3.  The veteran currently has tinnitus of the right ear that 
is shown as likely as not to have had its clinical onset in 
service.  




CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a bilateral hearing loss is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed hearing loss and 
tinnitus as a result of active service.  He notes that he was 
in the artillery, and was part of an anti-aircraft battery.  
The veteran says that this exposed him to prolonged acoustic 
trauma without hearing protection, which resulted in his 
current disabilities. 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

The Board finds that the duty to notify and duty to assist 
the veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failures in the 
duty to notify or duty to assist are harmless error, as it 
has failed to result in any prejudice to the veteran.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

If other organic diseases of the central nervous system such 
as sensorineural hearing loss become manifest to a degree of 
10 percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of hearing loss 
during service.  

This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  

The presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A careful review of the claims folder shows that the 
veteran's service medical records are missing and are 
presumed to have been destroyed by fire.  VA has a heightened 
duty to assist the veteran when records are missing and 
presumed to have been destroyed.  Cuevas. v. Principi, 3 Vet. 
App. 542 (1992).  

The veteran's enlistment record shows that his military 
occupation specialty was an artillery mechanic.  His battles 
and campaigns included Normandy, northern France, and the 
Rhineland, and he participated in ground combat.  

In an April 2003 "buddy" letter received from W.J.O., the 
veteran was noted to have been a member of an anti-aircraft 
gun battalion.  His unit won battle stars for the defense of 
London, Normandy, northern France, and the Rhineland.  They 
had defended Antwerp from V-1 bombs, and were on the firing 
line in Belgium and Holland from September 1944 through April 
1945.  

The veteran reportedly had been subjected to noise and 
concussion due to the firing of thousands of rounds of 90-
millimeter ammunition during this period.  It was noted that 
practically everyone who had been in the veteran's unit 
currently suffered from tinnitus and hearing loss.  

The veteran underwent a VA examination by an audiologist in 
May 2005.  The claims folder was available and carefully 
reviewed.  He was noted to have served in the artillery 
during service.  

There had been no other occupational noise exposure either 
before or after service, although the veteran admitted to 
recreational hunting without ear protection.  

On examination, the veteran denied ear infections, but 
reported having an inner ear infection 15 years previously, 
which included episodes of vertigo.  He had a complete loss 
of hearing in the right ear about that time.  

He reported a loud, motor-like tinnitus in the right ear 
which was constant and distracting, but did not experience 
tinnitus in his left ear.  Testing resulted in diagnoses of 
profound sensorineural hearing loss of the right ear, and 
mild, sloping to profound sensorineural hearing loss of the 
left ear.  

The May 2005 examiner opined that it was not at least as 
likely as not that the veteran's hearing loss was the result 
of his exposure in service, but was more likely the result of 
age and a previous inner ear infection.  

Also, it was not as likely as not that the tinnitus was 
related to acoustic trauma in service, but was more likely 
related to the inner ear disease that the veteran had 
experienced previously.  

The Board finds that service connection for bilateral hearing 
loss and tinnitus is warranted given the fact in this case.  

There is uncontroverted evidence that the veteran sustained 
significant acoustic trauma in service.  Furthermore, there 
is current medical evidence of disability manifested by a 
bilateral hearing loss and tinnitus of the right ear.  

However, an award of service connection also requires 
evidence of a nexus between illness or events in service and 
a current disability.  

The only medical opinion that addresses the possibility of a 
relationship between the acoustic trauma sustained by the 
veteran in service and his current disability was offered by 
the May 2005 examiner.  This examiner stated that it was not 
as likely as not that the veteran's hearing loss was due to 
"exposure" in service.  

While the Board notes that the examiner reviewed the claims 
folder prior to reaching this decision, it should also be 
noted that the veteran's service medical records are missing 
due to no fault of his own.  

Furthermore, while the examiner refers to "exposure" during 
service, she does not specifically discuss or address the 
fact that the veteran had noise exposure in connection with 
his duties in World War II.  

Therefore, given that the veteran was exposed to acoustic 
trauma during service and that he currently has sensorineural 
hearing loss, the Board believes that the evidence both for 
and against the veteran's claim is in equipoise, which merits 
service connection for hearing loss.  

Similarly, the evidence unquestionably shows that the veteran 
was exposed to acoustic trauma in service, but the service 
medical records that may have shown complaints of trauma or 
treatment for tinnitus are missing.  

The veteran has a current diagnosis of tinnitus, and there is 
evidence that most everyone who served in his unit also has 
tinnitus.  

Therefore, in spite of the May 2005 opinion, the Board 
believes that the evidence both for and against this claim is 
also in equipoise.  By also extending the benefit of the 
doubt to the veteran in this matter, service connection for 
tinnitus is warranted in the Board's opinion.  



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus loss is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


